—Appeal from a decision of the Unemployment Insurance Appeal Board, filed February 7, 1997, which ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Claimant was employed for 14 years as the director of internal auditing at Pace University. When he was advised that his department was slated for elimination at some unspecified future date, claimant resigned, despite assurances that another position would be found for him. The Unemployment Insurance Appeal Board ruled that claimant was disqualified from receiving benefits because he left his employment for personal and noncompelling reasons. We affirm. This Court has ruled that resignation in anticipation of discharge does not constitute “good cause”, within the meaning of the Labor Law (see, Matter of Chick [Hudacs], 209 AD2d 812). We have also held that a claimant who resigns in lieu of accepting the offer of a new position at a comparable salary may be disqualified from receiving benefits (see, Matter of Ezer [New York City Dept. of Gen. Servs.— Sweeney], 227 AD2d 778). We conclude that substantial evidence supports the Board’s decision.
Yesawich Jr., J. P., Peters, Spain, Carpinello and Graffeo, JJ., concur. Ordered that the decision is affirmed, without costs.